Citation Nr: 1725066	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-34 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a compensable initial rating for bilateral hearing loss.

2. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Ronald Sykustus, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter, L.C.




ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1962 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) from the July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran appeared at a July 2014 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 

The issue of entitlement of service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period on appeal, the Veteran's bilateral hearing loss disability was manifested by no worse than Level III hearing impairment in the right ear and Level III hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for a bilateral hearing loss arises from his disagreement with the initial rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under § 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and Statement of the Case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required Statement of the Case in November 2012.  The Statement of the Case cites the applicable statutes and regulations pertaining to his claim. 

As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  Additionally, a March 2016 VA examination was scheduled in connection with the current claim.  

Therefore, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in January 2015.  The purpose of this remand was to schedule the Veteran for a VA examination.  Upon remand, the Veteran underwent an audiological VA examination in March 2016.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 
 
III. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in July 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his bilateral hearing loss.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited attorney.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


IV. Legal Criteria for Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 199 (1999).

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

V. Hearing Loss 

In evaluating service connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second. 

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85 (e) (2015). 

The provisions of 38 C.F.R. § 4.86 (a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86 (b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.

VI. Analysis

The Veteran was granted service connection for bilateral hearing loss in July 2010 with an effective date of March 18, 2010.  This rating decision was based on a May 2010 VA audiological evaluation.  Pure tone thresholds from the May 2010 examination, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
60
65
70
LEFT
15
25
55
65
60

The average pure tone threshold was 54 in the right ear and 51 in the left ear. 

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 in the left ear.  These scores correlate to a Roman Numeral I for the left ear and Roman Number I for the right ear under Table VI of 38 C.F.R. § 4.85, resulting in a noncompensable rating.  

Following the Veteran's appeal for a compensable initial rating for bilateral hearing loss, the Veteran underwent another VA audiological evaluation in March 2016.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
70
65
60
LEFT
20
50
75
70
65

The average pure tone threshold was 55 in the right ear and 65 in the left ear. 

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 90 in the left ear.  These scores correlate to a Roman Numeral III for the left ear and Roman Numeral I for the right ear under Table VI of 38 C.F.R. § 4.85, resulting in a noncompensable rating.  The examiner noted that the Veteran has abnormal ipsilateral acoustic reflexes and abnormal contralateral acoustic reflexes in both ears.  Additionally, the examiner noted that the only impact of the Veteran's hearing loss on his occupational activities is difficulty hearing and therefore trouble understanding what people say.
As there is evidence of an exceptional pattern of hearing impairment in the right ear, 38 C.F.R. § 4.86(b) is applicable.  Under Table VIA, a puretone threshold average of 55 decibels is assigned Roman Numeral III for the right ear.  Therefore, utilizing this level of hearing impairment for the right ear and Roman Number III for the left ear, a non-compensable evaluation is warranted when applied to Table VII. 

As discussed in greater detail above, the objective audiometric findings from pure tone and Maryland CNC speech discrimination testing conducted over the entirety of the relevant appeal period demonstrate, at worst, a hearing impairment corresponding to Roman numeral III for the right ear and Level III for the left ear under Tables VI of 38 C.F.R. § 4.85.  See also, 38 C.F.R. § 4.86.  Applying these scores to Table VII of 38 C.F.R. § 4.85 demonstrates entitlement to a 0 percent, or a noncompensable, disability rating under VA's Schedule for Rating Disabilities.  The evidence thus demonstrates that the Veteran's hearing loss does not meet the criteria for a compensable disability rating on a schedular basis under Diagnostic Code 6100 at any point during the relevant appeal period. 

The Board notes that the Veteran does have exceptional patterns of hearing loss as defined in 38 C.F.R. § 4.86.  However, as discussed above, a compensable initial rating is nevertheless not warranted.

Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the Rating Schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service connected disorder.  38 C.F.R. § 3.321(b).  

The evidence demonstrates that the Veteran has difficulty hearing and understanding speech.  The Board finds these symptoms neither exceptional nor unusual of a hearing loss disability, and finds them be sufficiently contemplated by the rating criteria.    
Therefore, the record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the Rating Schedule would not adequately compensate the Veteran for his bilateral hearing loss.  Hence, referral for consideration of an extraschedular rating for either period of time discussed above is not warranted. 

Additionally, the Court has held that a claim for a total rating based on unemployability due to service connected disabilities (TDIU), either expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not asserted that he is totally unemployable as the result of his service connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

In conclusion, the weight of the evidence is against a finding of entitlement to a compensable evaluation for bilateral hearing loss on a schedular or extraschedular basis.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable, and the appeal must be denied. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to a compensable initial rating for bilateral hearing loss is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

In his April 2011 correspondence, the Veteran asserts that in 1963 he served with a platoon from 3rd Recon Battalion in Vietnam as part of Operation Shufly.  He reported that this service included combat operations.  He further stated that at this time, there were not supposed to be troops in Vietnam, and for about two months the Veteran and his fellow servicemen were not allowed to notify their families where they were or what they were doing.  

In an April 2010 correspondence, the Veteran identified 2 stressors that occurred when he was in Vietnam.  In the spring of 1963, during April or May, the Veteran and his fellow Marine J.C.H. were on a helicopter medevac mission to Hue City.  The Veteran and J.C.H. sat on top of 10 or 11 South Vietnamese bodies and body parts for their return trip to Da Nang.  Also in the spring of 1963, the Veteran and J.C.H. were on a roving patrol at Da Nang Air Base.  J.C.H. was attacked and captured by VC or NVA.  After J.C.H. alerted the Veteran, the Veteran and three other Marines stopped the capture.  They killed 3 of the captors and captured one. 

Additionally, in April 2010, the Veteran stated that while in Vietnam, he feared for his life and was in direct combat with the enemy.

In a June 2011 correspondence, J.C.H. stated that he and the Veteran were part of a platoon from 3rd Recon Battalion, which was based on Okinawa at the time.  Their main job was to provide security for Air Wing squadrons at Da Nang.

The Board is aware that, according to a June 2014 VA memorandum, the Veteran's personnel records reflect that he was attached to the 3rd Marine Division Rein, not the 3rd Recon Battalion.  

However, the Board points out that in his April 2011 correspondence, the Veteran stated that he served "with", not in, a platoon from the 3rd Recon Battalion.  Moreover, Sea and Air Travel - Embarkation Slips provide that the Veteran departed Okinawa on April 1, 1963, and arrived and disembarked at Da Nang, the Republic of Vietnam, on April 2, 1963.  A June 1963 Battalion Special Order from 3rd Marine Division (Rein) reflects that the Veteran and J.C.H. reported for duty to 3rd Recon Battalion earlier that month.  The Veteran had returned to Okinawa by September 1, 1963, because the Sea and Air Travel - Embarkation Slips show that he left Okinawa for San Francisco on that date.  

In light of the foregoing, the Board finds that the Veteran did serve with the 3rd Recon Battalion in Vietnam beginning in June 1963 until no later than August 31, 1963.  

Furthermore, the Board finds that the Veteran's claimed stressors are consistent with the experiences of Marines from the 3rd Recon Battalion as evidenced by the Veteran's lay statement and buddy statement.  As there is no clear and convincing evidence to the contrary, the Veteran's claimed stressors are conceded.  

The Veteran has not been afforded a VA examination in connection with his claim for entitlement to service connection for an acquired psychiatric disability.  The Board finds that prior to considering the merits of the Veteran's claim, he should be afforded the appropriate VA examinations to determine the nature and etiology of the claimed condition.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4).  The private treatment records from Northside Family Health Group reflect that the Veteran was diagnosed with PTSD in 2000, generalized anxiety as early as January 2007, and depression as early as April 2006.  On remand, the VA examiner must determine whether or not any psychiatric disability, to include PTSD, depression, anxiety, is related to the Veteran's military service as directed below with consideration of these records.

While this matter is being remanded, all outstanding treatment records should be obtained from Northside Family Health Group.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records from Northside Family Health Group related to the Veteran's mental health treatment.  If updated authorization is needed to obtain these records, authorization should be requested from the Veteran.

2.  Once the above development has been completed, schedule a VA examination to determine the etiology of all of the Veteran's psychiatric disorders diagnosed during the pendency of the claim (March 2010 to the present).  The claims file, to include a copy of this remand, must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner is informed that all diagnoses rendered must conform to DSM-IV criteria.

Based on the clinical examination, a review of the evidence of record, to include the Veteran's private treatment records and specifically those of Dr. B.B., and with consideration of the Veteran's and Veteran's family members lay statements, the examiner must:

First identify each psychiatric disability diagnosed under DSM-IV criteria during the appeal period (from March 2010 to the present), to include but not limited to, anxiety, depression, and PTSD.
	
Next, the examiner must provide opinions on the following:
	
Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder was caused by the Veteran's active duty service; and 

Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder began during or within one year of separation from the Veteran's active duty service.

The examiner's opinions must address each psychiatric disability diagnosed under DSM-IV criteria during the appeal period (from March 2010 to the present).  If the examiner determines that the Veteran does not suffer from one or more of the disabilities identified above, the examiner must provide a basis for this conclusion.

A complete rationale for all opinions must be provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she must explain why this is so.

3. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

5. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.

6. Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


